By the Court.
The objection now made to the plaintiff’s declaration is not open to the defendant in this stage of the case. It could be taken only by demurrer, and could avail only by a judgment sustaining it. The defendant demurred, but did not specially point out the particulars in which the declaration was defective, nor certify that in his opinion there was probable ground in law for demurring, as required by the Gen. Sts. c. 129, § 12. For this reason, probably, the demurrer was waived or abandoned by the defendant, or was disregarded by the court, and the defendant went to trial on the merits.
It was correctly ruled, at the trial, that the plaintiff was not estopped by his allegations in his bill in equity which he for merly brought against the defendant. At the most they were evidence against the plaintiff, to be considered by the jury. 1 Greenl. Ev. § 212. 2 Dan. Ch. Pr. 976. See Boileau v. Rutlin, 2 Exch. 665, and Roscoe on Ev. (10th ed.) 164.
The question as to the value of the bank bills alleged to have been converted by the defendant was rightly submitted to the jury on the evidence. Slight evidence, if uncontrolled, is sufficient to prove that bills of the banks in this state are current as money, and are worth the sum therein promised to the bearer. If these bills had been stolen from the plaintiff, an indictment describing them as they are described in this declaration, and *443evidence like that which was given in this case, would have warranted a conviction of the thief. Commonwealth v. Stebbins, 8 Gray, 492. Exceptions overruled.